359 S.W.3d 563 (2012)
Ozie BANKS, III, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73180.
Missouri Court of Appeals, Western District.
February 28, 2012.
Susan E. Summers, Assistant Appellate Defender, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division II: GARY D. WITT, Presiding Judge, and JOSEPH M. ELLIS and MARK D. PFEIFFER, Judges.

Order
PER CURIAM:
Ozie Banks was convicted in 2005 of forcible rape and forcible sodomy, both committed in 1986. Banks was, however, improperly sentenced under the 2000 Missouri statutes and, on direct appeal, this court reversed and remanded with directions for resentencing pursuant to the sentencing statutes that existed at the time of his crimes. Upon remand, Banks was resentenced under the law as it existed at the time of his crime. He now appeals from the judgment of the Circuit Court of Jackson County, Missouri, denying his Rule 29.15 motion for post-conviction relief alleging ineffective assistance of resentencing counsel. Finding no error, we affirm in this per curiam order and have provided the parties a memorandum of law explaining our ruling. Rule 84.16(b).